CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 128 to the registration statement on Form N-1A (File No. 33-515 ) (“Registration Statement”) of our report dated June 13, 2011, relating to the financial statements and financial highlights of Putnam Capital Spectrum Fund, which appear in such Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts August 22, 2011
